DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the phrase “likely” recited in line 16, 18, 21 is vague and indefinite because the phrase expresses ambiguity or possibility of the action taking place or not taking place.
	Regarding claim 9, the phrase “likely” recited in line 18, 20, 23 is vague and indefinite because the phrase expresses ambiguity or possibility of the action taking place or not taking place.
	Claims 2-8, 10-14 are rejected by virtue of their dependency on claim 1 and 9 respectively.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9-10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over KADIRI et al (US 2019/0021052 A1) in view of  Babei et al (US 2019/0215897 A1, Provisional Application No. 62/616,202, filed on Jan. 11, 2018).

 	Note: For Prior Art Purposes, the claims are interpreted in view of the 112 (b).

Regarding claim 1, KADIRI et al (US 2019/0021052 A1) discloses a method (see, UE that supports operation om multiple cells or carriers/multiple downlink carriers and uplink carriers-Primary component carrier as Primary cell (Pcell), and secondary component carrier as a secondary cell (SCell), section 0022, 0051) comprising:
at a user equipment (UE) (fig. 1, UE 1110 with capability to communicate in the PCell and Scell, section 0031-0034) connected to a primary cell of a network (see, the UE connected to PCell with network entity (eNB) of the wireless network 110, section 0022, 0023, 0025, 031-0035+), the UE and the network (fig. 1, wireless network 100 which include base stations 105, UEs 110, section 0031-0043) configured with a Connected Discontinuous Reception (C-DRX) functionality (see, the UE and the eNB with CDRX state, section 0023, 0025-Connected C-DRX mode, 0057), the C-DRX functionality including a cycle with at least one onDuration (see, the On duration of the CDRX mode/cycle, section 0038-0039, see, the unlicensed frequency spectrum, section 0052, section 0025-pricemay cell with first DRX cycle, section 0025-0026, 0038), the UE further configured with carrier aggregation (CA) (section 0040-carrier aggregation with PCell and SCell configured simultaneously) in an unlicensed spectrum (see, the UE with carrier aggregation, section 0051, 0022, 0023-in the unlicensed SCells, the UE monitors the SCell PDCCH), CA in the unlicensed spectrum (section 0023, 0052-unlicensed of the PCell and SCell) including a primary component carrier (PCC) served by the primary cell on a frequency band in the licensed spectrum (see, the frequency bands in the licensed spectrum, including the PCell, section 0046, 0052, 0023) and a secondary component carrier (SCC) served by a secondary cell on a frequency band in an unlicensed spectrum (0023-in the unlicensed SCells, the UE monitors the SCell PDCCH, 0022-0023-frequency bands for the PCell and SCell): determining a first duration, wherein the first duration is based on an amount of time (see, SCell monitoring time on the PDCCH in relation to activated C-DRX, section 0023, 0038) between when a first operation related to an exchange of data over the SCC is to be performed and when the exchange of data over the SCC is likely to occur (see, MAC activation in relation to the Scell lead to the transmitting of active PDSCH and PUSCH data transfer, section 0023, 0052; determining whether the exchange of data over the SCC is likely to occur during the at least one onDuration based on the first duration (section 0023, 0052, 057-the transmitting of data/s n subframes based on DXRX on period on the Scell); and  when it is determined that the exchange of data is unlikely to occur during the at least one onDuration (see, deactivation signal/command that is received in relation to SCell, section 0023, 0052, see, stopping the operation based on deactivation in the n subframe when the CDRX on period expires, section 0055-0056).

	KARIDI ‘052 discloses stopping of the transmission and reception upon reception of deactivation command related to C-DRX that is valid  but fails to explicitly teach: delaying when the first operation is to be performed to cause the exchange of data over the SCC to occur during the at least one onDuration.
	However, Babaei ‘897 from a similar field of endeavor (see, stopping transmitting and reception upon receiving of deactivation command related to the SCell in order to conserve/save power, section 0329) discloses: delaying when the first operation is to be performed to cause the exchange of data over the SCC to occur during the at least one onDuration (see, stopping transmitting and reception upon receiving of deactivation command related to the SCell in order to conserve/save power, 0329, 0334-0338, noted: the UE was in the Activation mode in relation to a TTI for the SCell until expiration of the timer, section 0333-0338, section 0482-0483-DRX timer-ON).

	
Regarding claim 2, KADIRI ‘052 discloses the method of claim 1, wherein the exchange of data over the SCC comprises a transmission of payload data by the UE to the network (see, based on monitoring of the PDCCH of  CSI, CQI, the UE performs PUSCH transfer, section 0023, see, clear channel assessment (CCA) as monitoring , section 0052, 00111-0118-CSI report)

Regarding claim 3, KADIRI ‘052 discloses the method, wherein the transmission of payload data includes determining whether a channel is occupied based on a clear channel assessment (CCA) (see, CCA/LBT procedure performs by the UE/STA to determine channel availability, section 0052, 0023).

Regarding claim 5, KADIRI ‘052 discloses the method, wherein the exchange of data over the SCC comprises a transmission of payload data by the SCell to the UE (see, PUSCH/PDSCH transmissions when the SCell is activated and received by the UE via MAC control element, section 0056-0057).

Regarding claim 6, KADIRI ‘052 discloses the method of claim 5, wherein the first operation is a transmission of a measurement report corresponding to radio conditions of the unlicensed spectrum (see, uplink SRS transmissions-CSI (CQI/PMFRI) report, section 0056-0057, 0026, 0032-channel conditions).

Regarding claim 7, KADIRI ‘052 discloses the method of claim 5, wherein the first operation comprises performing a measurement corresponding to radio conditions of the unlicensed spectrum (see, uplink SRS transmissions-CSI (CQI/PMFRI) report, section 0056-0057, 0026, 0032-channel conditions).

Regarding claim 9, KADIRI ‘052 discloses a user equipment (UE) (fig. 5, see, UE 110 that includes RF front End 588, RF transceiver 502 coupled to memory 516 , processor 512 coupled to the carrier aggregation component with CDRX mode 174, section 0124-0133, see, UE that supports operation om multiple cells or carriers/multiple downlink carriers and uplink carriers-Primary component carrier as Primary cell (Pcell), and secondary component carrier as a secondary cell (SCell), section 0022, 0051), comprising: a transceiver (fig. 5, see, UE 110 that includes RF front End 588, RF transceiver 502 coupled to memory 516 , processor 512 coupled to the carrier aggregation component with CDRX mode 174, section 0124-0133) configured to connect to a primary cell (see, the UE connected to PCell with network entity (eNB) of the wireless network 110, section 0022, 0023, 0025, 031-0035+) of a network (fig. 1, wireless network 100 which include base stations 105, UEs 110, section 0031-0043) and a secondary cell (0023, 0052, see, Scell  in relation secondary component  carrier, section 0040-carrier aggregation with PCell and SCell configured simultaneously) of the network (fig. 1, UE 1110 with capability to communicate in the PCell and Scell of wireless network 100, section 0031-0034), wherein the UE and the network are configured with a Connected Discontinuous Reception (C-DRX) ee, the UE and the eNB with CDRX state, section 0023, 0025-Connected C-DRX mode, 0057), the C-DRX functionality including a cycle with at least one onDuration (see, the On duration of the CDRX mode/cycle, section 0038-0039, see, the unlicensed frequency spectrum, section 0052, section 0025-pricemay cell with first DRX cycle, section 0025-0026, 0038), the UE further configured with carrier aggregation (CA) (section 0040-carrier aggregation with PCell and SCell configured simultaneously) in an unlicensed spectrum (see, the UE with carrier aggregation, section 0051, 0022, 0023-in the unlicensed SCells, the UE monitors the SCell PDCCH),  CA in the unlicensed spectrum (section 0023, 0052-unlicensed of the PCell and SCell) including a primary component carrier (PCC) served by the primary cell on a frequency band in the licensed spectrum (see, the frequency bands in the licensed spectrum, including the PCell, section 0046, 0052, 0023) and a secondary component carrier (SCC) served by a secondary cell on a frequency band in an unlicensed spectrum (0023-in the unlicensed SCells, the UE monitors the SCell PDCCH, 0022-0023-frequency bands for the PCell and SCell); and a processor (fig. 5, see, UE 110 that includes RF front End 588, RF transceiver 502 coupled to memory 516 , processor 512 coupled to the carrier aggregation component with CDRX mode 174, section 0124-0133) configured to: determine a first duration (see, the UE in connect mode (CDRX) state with DRX on period/activated period, the UE detects/monitors the Scell activation , section 0023, 0052), wherein the first duration is based on an amount of time between when a first operation (see, SCell monitoring time on the PDCCH in relation to activated C-DRX, section 0023, 0038) related to an exchange of data over the SCC is to be performed and when the exchange of data over the SCC is likely to occur (see, MAC activation in relation to the Scell lead to the transmitting of active PDSCH and PUSCH data transfer, section 0023, 0052); determine whether the exchange of data over the    SCC    is likely to occur during the    at least one    onDuration based  on the first duration (section 0023, 0052, 057-the transmitting of data/s n subframes based on DXRX on period on the Scell); and when it is ee, deactivation signal/command that is received in relation to SCell, section 0023, 0052, see, stopping the operation based on deactivation in the n subframe when the CDRX on period expires, section 0055-0056).

KARIDI ‘052 discloses stopping of the transmission and reception upon reception of deactivation command related to C-DRX that is valid  but fails to explicitly teach: delaying when the first operation is to be performed to cause the exchange of data over the SCC to occur during the at least one onDuration.
	However, Babaei ‘897 from a similar field of endeavor (see, stopping transmitting and reception upon receiving of deactivation command related to the SCell in order to conserve/save power, section 0329) discloses: delaying when the first operation is to be performed to cause the exchange of data over the SCC to occur during the at least one onDuration (see, stopping transmitting and reception upon receiving of deactivation command related to the SCell in order to conserve/save power, 0329, 0334-0338, noted: the UE was in the Activation mode in relation to a TTI for the SCell until expiration of the timer, section 0333-0338, section 0482-0483-DRX timer-ON).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus of Discontinuous Reception and omitting of CSI based on priority level as taught by Babei ‘897 into the wireless system and method of monitoring of PDCCH in C-DRX connected state as in DRX on activity/timer and power conservation of KADIRI ‘052.  The motivation would been to provide power conservation (Section 0123 of KADIRI).
	
	

Regarding claim 10, KADIRI ‘052 discloses the UE (fig. 5, UE 110, see, UE that supports operation om multiple cells or carriers/multiple downlink carriers and uplink carriers-Primary component carrier as Primary cell (Pcell), and secondary component carrier as a secondary cell (SCell), section 0022, 0051), wherein    the exchange    of data over    the SCC comprises a transmission of    payload data    by the UE to    the network, wherein the transmission of payload data includes determining whether a channel is occupied based on a clear channel assessment (CCA) (see, CCA/LBT procedure performs by the UE/STA to determine channel availability, section 0052, 0023).

Regarding claim 11, KADIRI ‘052 discloses the UE (fig. 5, UE 110, see, UE that supports operation om multiple cells or carriers/multiple downlink carriers and uplink carriers-Primary component carrier as Primary cell (Pcell), and secondary component carrier as a secondary cell (SCell), section 0022, 0051), wherein the first operation comprises a transmission of a scheduling request to the network over one of the PCC or the SCC.

Regarding claim 12, KADIRI ‘052 discloses the UE (fig. 5, UE 110, see, UE that supports operation om multiple cells or carriers/multiple downlink carriers and uplink carriers-Primary component carrier as Primary cell (Pcell), and secondary component carrier as a secondary cell (SCell), section 0022, 0051), wherein the exchange of data over the SCC comprises a transmission of payload data by the SCell to the UE (see, based on monitoring of the PDCCH of  CSI, CQI, the UE performs PUSCH transfer, section 0023, see, clear channel assessment (CCA) as monitoring , section 0052, 00111-0118-CSI report).

Regarding claim 13, KADIRI ‘052 discloses the UE (fig. 5, UE 110, see, UE that supports operation om multiple cells or carriers/multiple downlink carriers and uplink carriers-Primary component carrier as Primary cell (Pcell), and secondary component carrier as a secondary cell (SCell), section 0022, 0051), wherein the first operation comprises one of a transmission of a measurement report corresponding to radio conditions of the unlicensed spectrum or performing a measurement corresponding to radio conditions of the unlicensed spectrum (see, uplink SRS transmissions-CSI (CQI/PMFRI) report, section 0056-0057, 0026, 0032-channel conditions).

9.	Claims 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over KADIRI et al (US 2019/0021052 A1) in view of Babaei et al (US 2019/0215897 A1, Provisional Application No. 62/616,202, filed on Jan. 11, 2018) as applied to claim 1, 9 above, and further in view of Ng et al (US 2015/0189574 A1).
	The  combination of KADIRI ‘052 and Babaei discloses in fig. 5, UE 110, see, UE that supports operation om multiple cells or carriers/multiple downlink carriers and uplink carriers-Primary component carrier as Primary cell (Pcell), and secondary component carrier as a secondary cell (SCell), section 0022, 0051) but fails to explicitly teach: 
Regarding claim 4, the method, wherein the first operation comprises a the transmission of a scheduling request to the network over one of the PCC or the SCC.
Regarding claim 11, wherein the first operation comprises a transmission of a scheduling request to the network over one of the PCC or the SCC.

However, Ng et al (US 2015/0189574 A1) from a similar field of endeavor (see, carrier aggregation involves Pcell (serving component carrier) and Scell (secondary component carrier), section 0167, 0169, 0171, 0186-0187-the UE detects the state of the cell) discloses: Regarding claim 4, the method, wherein the first operation  (see, measurements  in DRX ON or OFF, section 0372) comprises a the transmission of a scheduling request to the network over one of the PCC or the SCC (see, scheduling request that is transmitted to the SeNB based on configuration of “ON/OFF”, section 0320).
Regarding claim 11, wherein the first operation  (see, measurements  in DRX ON or OFF, section 0372) comprises a the transmission of a scheduling request to the network over one of the PCC or the SCC (see, scheduling request that is transmitted to the SeNB based on configuration of “ON/OFF”, section 0320),
In view of the above, it would have been obvious before the effective filing date of the claim invention to which the claim invention pertains to implement the method and apparatus of skipping of a measurement based on a configuration as taught by Ng ‘574 into the combined wireless system and method of monitoring of PDCCH in C-DRX connected state as in DRX on activity/timer and power conservation of KADIRI ‘052 and Babaei ‘897.  The motivation would been to provide power conservation as suggested in section 0023, 0036 of KADIRI ‘052.

10.	Claims 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over KADIRI et al (US 2019/0021052 A1) in view of Babei et al (US 2019/0215897 A1, Provisional Application No. 62/616,202, filed on Jan. 11, 2018) as applied to claim 1, 9 above, and further in view of SHUKAIR et al (US 2019/0320491 A1, Provisional Application No. 62/657,675, filed on April 13, 2018).

The combination of KADIRI ‘052 and Babaei ‘897 discloses stopping the transmitting and reception in the above rejection but fails to explicitly teach: Regarding claim 8, the method, wherein delaying when the first operation is to be performed is further preceded by at least one of determining whether the exchange of data includes high priority data or low priority data and determining whether a battery power is below a predetermined battery power percentage threshold.

Regarding claim 14, the UE, wherein delaying when the first operation is to be performed is further preceded by at least one of determining whether the exchange of data includes high priority data or low priority data and determining whether a battery power is below a predetermined battery power percentage threshold.
However, SHUKAIR ‘491 from a similar field of endeavor (see, a UE that  dynamically operates in C-DRX mode-ON/OFF and power saving mode in which UE delays transmission based on priority value by skipping UL transmission, channel conditions section  0070-UE as scheduled entity, 0089,  0100, Abstract)  discloses: Regarding claim 8, the method, wherein delaying (fig. scheduled entity that includes delay determining circuitry 542, section 0080-0083) when the first operation is to be performed is further preceded by at least one of determining whether the exchange of data includes high priority data or low priority data (see, delaying of uplink traffic based on the priority values of the flows (i.e. highest priority value =1, lowest priority value = 0), section 0086-0088, 0091, 0100) and determining whether a battery power is below a predetermined battery power percentage threshold.

Regarding claim 14, the UE, wherein delaying when the first operation is to be performed is further preceded by at least one of determining whether the exchange of data includes high priority data or low priority data (see, delaying of uplink traffic based on the priority values of the flows (i.e. higher priority value =1, lowest priority value = 0), section 0089, 0091, 0100) and determining whether a battery power is below a predetermined battery power percentage threshold.

In view of the above, it would have been obvious before the effective filing date of the claim invention to which the claim invention pertains to implement the method and apparatus of for dynamic prioritization of UL traffic flows based on the priority levels (i.e., highest and lowest .


Allowable Subject Matter
11.	Claims 15-20 are allowed.
Regarding claims 15, 19, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “when the battery power of the UE is below the first battery power threshold, performing measurements corresponding to a neighbor cell operating in the unlicensed spectrum at a first rate when the at least one onDuration is scheduled and performing the measurements corresponding to the neighbor cell at a second rate during a portion of the cycle where the at least one onDuration is not scheduled”.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Vajapeyam et al (US 2016/0242231 A1) discloses methods, systems and devices for operating in the C-DRX mode, delaying of scheduling request until next DRX ON cycle, channel measurements in C-DRX cycle (Section 0088, 0090).
	YANG et al (US 2017/0026948 A1) discloses delaying sending scheduling request and aborting measurement (section 0071, 0083).
	SU et al (US 2014/0349646 A1) discloses delaying performing measurements (section 0074-0075, 0094).
NAGARAJA et al (US 2018/0351611 A1) discloses skipping RS measurement (033, 0036, 089, and 0078).

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CANDAL ELPENORD/Primary Examiner, Art Unit 2473